Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Six months ended June 30, 2007 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ 5,969 $ 5,969 Plus Interest included in expense 11,025 11,025 One-third of rental expense(b) 175 175 Adjusted “earnings” $ 17,169 $ 17,169 Fixed charges Interest included in expense $ 11,025 $ 11,025 Interest capitalized 41 41 One-third of rental expense(b) 175 175 Total fixed charges $ 11,241 $ 11,241 Ratio of earnings to fixed charges 1.53 1.53 Preferred stock dividend requirements $ – Ratio of earnings before provision for income taxes to earnings from continuing operations 1.12 Preferred stock dividend factor on pre-tax basis – Fixed charges 11,241 Total fixed charges and preferred stock dividend requirements $ 11,241 Ratio of earnings to combined fixed charges and preferred stock dividends 1.53 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
